Name: Council Decision 2014/685/CFSP of 29 September 2014 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: rights and freedoms;  trade policy;  Europe;  cooperation policy;  European construction;  social affairs;  political framework;  justice
 Date Published: 2014-09-30

 30.9.2014 EN Official Journal of the European Union L 284/51 COUNCIL DECISION 2014/685/CFSP of 29 September 2014 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (1), EULEX KOSOVO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2), thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP (2). (2) On 8 June 2010, the Council adopted Decision 2010/322/CFSP (3), which amended Joint Action 2008/124/CFSP and extended it for a period of two years until 14 June 2012. (3) On 5 June 2012, the Council adopted Decision 2012/291/CFSP (4), which amended Joint Action 2008/124/CFSP and extended it for a period of two years until 14 June 2014. (4) On 12 June 2014, the Council adopted Decision 2014/349/CFSP (5) amending Joint Action 2008/124/CFSP and extending it for a period of two years until 14 June 2016, and providing for a financial reference amount for the period 15 June 2014 until 14 October 2014. (5) Joint Action 2008/124/CFSP should be amended to provide a new financial reference amount intended to cover the period from 15 October 2014 until 14 June 2015. (6) Within the framework of its mandate and in line with conclusions of the Political and Security Committee of 2 September 2014, EULEX KOSOVO should also provide support to relocated criminal judicial proceedings within a Member State, subject to the conclusion of all necessary legal arrangements to cover all stages of these proceedings. (7) EULEX KOSOVO will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, (8) Joint Action 2008/124/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/124/CFSP is hereby amended as follows: (1) The following Article is inserted: Article 3a Relocated judicial proceedings 1. For the purposes of fulfilling its mandate, including its executive responsibilities, as set out in Article 3(a) and (d), EULEX KOSOVO shall support re-located judicial proceedings within a Member State, in order to prosecute and adjudicate criminal charges arising from the investigation into the allegations raised in a report entitled Inhuman treatment of people and illicit trafficking in human organs in Kosovo  released on 12 December 2010 by the Special Rapporteur for the Committee on Legal Affairs and Human Rights of the Council of Europe. 2. The judges and prosecutors responsible for the proceedings shall enjoy full independence and autonomy in the discharge of their duties.. (2) In Article 8(2), the following sentence is added: EULEX KOSOVO Judges and Prosecutors shall meet the highest professional qualification necessary for the level or complexity of the matter before them and shall be appointed following an independent selection process.. (3) In Article 16(1), the final subparagraph is replaced by the following: The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 October 2014 until 14 June 2015 shall be EUR 55 820 000. The financial reference amount for the subsequent period for EULEX KOSOVO shall be decided by the Council.. (4) In Article 18, the following paragraph is added: 5. The authorisation given to the High Representative to release to third parties and competent local authorities EU classified information and documents generated for the purposes of EULEX KOSOVO under paragraphs 1 and 2 shall not extend to information gathered or documents generated for the purpose of the judicial proceedings carried out within the framework of EULEX KOSOVO's mandate. This does not prevent the release of non-sensitive information which relates to the administrative organisation or efficiency of the proceedings.. (5) In Article 20, the second paragraph is replaced by the following: It shall expire on 14 June 2016. The Council, acting on a proposal from the High Representative, and considering complementary sources of funding as well as contributions from other partners, shall take the necessary decisions in order to ensure that EULEX KOSOVO's mandate in support of the re-located judicial proceedings referred to in Article 3a and the related necessary financial means shall remain in effect until such time as these judicial proceedings have been concluded.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 September 2014. For the Council The President S. GOZI (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244(1999) and the ICJ Opinion on the Kosovo declaration of independence. (2) Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 42, 16.2.2008, p. 92). (3) Council Decision 2010/322/CFSP of 8 June 2010 amending and extending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 145, 11.6.2010, p. 13). (4) Council Decision 2012/291/CFSP of 5 June 2012 amending and extending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 146, 6.6.2012, p. 46). (5) Council Decision 2014/349/CFSP of 12 June 2014 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 174, 13.6.2014, p. 42).